DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 09/13/21 and 01/12/22 have been considered by the examiner.


Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 17/000,708 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,121,710.
Appropriate correction is required.


Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation that the output of the fourth inverter is latched in accordance with the third clock signal and the fourth clock signal must be shown or the feature canceled from the claims. This limitation is not supported by what is shown in the drawing figures, the reason being that this claim appears to be directed to the embodiment of instant figure 5 (because of the first and second clock generation circuits recited on lines 19-26), but the limitation on the last three lines of the claim is not shown in figure 5, i.e., that the output of the fourth inverter is latched "in accordance with the third clock signal and the fourth clock signal" is not shown therein. As shown in instant figure 5, the third and fourth clock signals are clock signals Ckn and Ckp which are received by the fourth inverter IV12 but not received by the inverters IV13 and IV14 forming the claimed data latch circuit. In view of this, instant figure 5 does not show all of the limitations of the claimed invention.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention recited in claims 2-9 is not enabled by the originally filed specification and drawings for the reason noted above, i.e., the semiconductor device set forth in claim 2 is not supported by what is shown in the drawing figures, the reason being that this claim appears to be directed to the embodiment of instant figure 5 (because of the first and second clock generation circuits recited on lines 19-26), but the limitation on the last three lines of the claim is not shown in figure 5, i.e., that the output of the fourth inverter is latched "in accordance with the third clock signal and the fourth clock signal" is not shown therein. As shown in instant figure 5, the third and fourth clock signals are clock signals Ckn and Ckp which are received by the fourth inverter IV12 but not received by the inverters IV13 and IV14 forming the claimed data latch circuit. In view of this, the claimed invention is not enabled by the originally filed specification and drawings.

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-9 are indefinite because they are misdescriptive of the invention shown in the originally filed specification and drawings, for the reason noted above, i.e., the semiconductor device set forth in claim 2 is not supported by what is shown in the drawing figures, the reason being that this claim appears to be directed to the embodiment of instant figure 5 (because of the first and second clock generation circuits recited on lines 19-26), but the limitation on the last three lines of the claim is not shown in figure 5, i.e., that the output of the fourth inverter is latched "in accordance with the third clock signal and the fourth clock signal" is not shown therein. As shown in instant figure 5, the third and fourth clock signals are clock signals Ckn and Ckp which are received by the fourth inverter IV12 but not received by the inverters IV13 and IV14 forming the claimed data latch circuit. In view of this, the claimed invention is indefinite under 35 USC 112(b) because it is inconsistent with what is illustrated in the drawings.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 27, 2022